           Case: 20-17119, 01/25/2021, ID: 11979644, DktEntry: 11, Page 1 of 1
         Case 1:18-cv-00401-AWI-SAB Document 230 Filed 01/25/21 Page 1 of 1
                                                                                   FILED
                        UNITED STATES COURT OF APPEALS                             JAN 25 2021

                                                                             MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




 JAMES K. JORDAN,                                    No.   20-17119

                 Plaintiff-Appellee,                 D.C. No.
                                                     1:18-cv-00401-AWI-SAB
  v.                                                 Eastern District of California,
                                                     Fresno
 WONDERFUL CITRUS PACKING LLC,

                 Defendant-Appellant.                ORDER


          Pursuant to the stipulation of the parties (Docket Entry No. 10), this appeal

is voluntarily dismissed. Fed. R. App. P. 42(b). The parties shall bear their own

costs and attorneys’ fees on appeal.

          A copy of this order shall serve as and for the mandate of this court.

                                                  FOR THE COURT


                                                  By: Jonathan Westen
                                                  Circuit Mediator
JW/Mediation
